Warner, C. J.
We cannot control the discretion of the Court below in refusing to reinstate the plaintiff’s case upon the statment of facts in this record, without establishing a precedent that will produce bad results in conducting the business of the Courts. The main ground on which the motion is based is, that the plaintiff’s counsel left the regular term of the Court before its adjournment, and when the Court did adjourn it was to the third Monday in August, eighty days thereafter, of which adjourned term of the Court in August the plaintiff’s counsel states he had no notice, and was not in attendance upon the Court. The Court, however, was adjourned over from the regular term in May to the third Monday in August in due form of law, notice of which adjournment was published in a public gazette published in the circuit. By the 3167th section of the Code, it is made the duty of every Judge of the Superior Court to hold an adjourned term in any. county within their respective circuits where the business requires it to clear the dockets.
By the act of 17th December, 1861, the holding adjourned terms of the Court for the disposition of the business upon the dockets, rests in the sound discretion of the presiding Judge. Whether the plaintiff in the case - had notice of the adjourned term of the Court or not, the record is silent. The Court being a place where justice is judicially administered, all parties and their attorneys having business therein are bound at their peril to take notice of the meeting and adjournments thereof in accordance with the public laws of the State.
Let the judgment of the Court below be affirmed.